 



Exhibit 10.1
FOURTH AMENDMENT TO LEASE
FOURTH AMENDMENT TO LEASE dated as of this 26th day of November, 2007 (the
“Effective Date”) by and between BOSTON PROPERTIES LIMITED PARTNERSHIP, a
Delaware limited partnership, the general partner of which is Boston Properties,
Inc., a Delaware corporation, as landlord (“Landlord”) and CONSTANT CONTACT,
INC., a Delaware corporation, as tenant (“Tenant”).
RECITALS
     By Lease dated July 9, 2002 (the “Original Lease”), as amended by First
Amendment to Lease dated as of June 29, 2005 (the “First Amendment”), Second
Amendment to Lease dated as of July 24, 2006 (the “Second Amendment”) and Third
Amendment to Lease dated as of February 27, 2007 (the “Third Amendment”) (the
Original Lease, as amended by the First Amendment, the Second Amendment and the
Third Amendment, is hereinafter referred to as the “Lease”), Landlord did lease
to Tenant and Tenant did hire and lease from Landlord certain premises
containing 50,705 square feet of rentable floor area (“Rentable Floor Area of
Existing Premises”) located on the third (3rd) floor in the building (the
“Building”) commonly known as Reservoir Place Main (formerly referred to in the
Lease as “Reservoir Place II”) at 1601 Trapelo Road, Waltham, Massachusetts
(referred to in the Lease as the “Premises” or “Tenant’s Space”, hereinafter,
the “Existing Premises”). The parties further acknowledge that the term has not
yet commenced with respect to a portion of the Existing Premises (i.e., the
“Expansion Premises”, as such term is defined in the Second Amendment), and that
Tenant is currently subleasing such space pursuant to a separate sublease
agreement.
     Tenant has determined to lease from Landlord an additional 28,252 feet of
rentable floor area (“Rentable Floor Area of Fourth Expansion Premises”) on the
third (3rd) floor of the Building (the “Fourth Expansion Premises”) shown on
Exhibit A attached hereto, upon the terms and conditions contained in this
Fourth Amendment to Lease (the “Fourth Amendment”). The Fourth Expansion
Premises is comprised of the “Fourth Expansion Premises A”, which is 25,661 feet
of rentable floor area (“Rentable Floor Area of the Fourth Expansion Premises
A”) as shown on Exhibit A, and the “Fourth Expansion Premises B,” which is 2,591
feet of rentable floor area (“Rentable Floor Area of the Fourth Expansion
Premises B”) as shown on Exhibit A.
     Landlord and Tenant are entering into this instrument to set forth the
terms and conditions for the use and occupancy of the Fourth Expansion Premises
and to otherwise amend the Lease.
     NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency

1



--------------------------------------------------------------------------------



 



of which are hereby severally acknowledged, and in further consideration of the
mutual promises herein contained, Landlord and Tenant hereby agree to and with
each other as follows:

1.   As of the “Fourth Expansion Premises Commencement Date” (as defined in
Section 2 below) and continuing through the expiration or earlier termination of
the Term (including the balance of the First Extended Term), the Existing
Premises shall be expanded to include the Fourth Expansion Premises, such that
the Existing Premises and the Fourth Expansion Premises shall constitute the
“Premises” (and “Tenant’s Space”) demised to Tenant under the Lease. All terms
and conditions of the Lease (including, without limitation, Tenant’s right to
extend the Lease Term as set forth in Section 6 of the First Amendment) shall
apply to the Fourth Expansion Premises and Existing Premises, collectively,
except as otherwise indicated in this Fourth Amendment.   2.   The following
definitions are hereby added (or substituted, where applicable) to the REFERENCE
DATA in Section 1.1 of the Lease:

         
 
  FOURTH EXPANSION PREMISES
COMMENCEMENT DATE:   The Effective Date.
 
       
 
  FOURTH EXPANSION PREMISES
A RENT COMMENCEMENT    
 
  DATE:   The earlier to occur of (i) March 1, 2008, or (ii) the date on which
the Fourth Expansion Premises Work is substantially complete, as described in
Section 7.2 below, or (iii) the date on which Tenant commences beneficial use of
the Fourth Expansion Premises A for its business purposes.
 
       
 
  FOURTH EXPANSION PREMISES
B RENT COMMENCEMENT    
 
  DATE:   The earlier to occur of (i) March 1, 2008, or (ii) the date on which
the Fourth Expansion Premises Work is substantially complete, as described in
Section 7.2 below, or (iii) the date on which Tenant commences beneficial use of
the Fourth Expansion Premises B for its business purposes.
 
       
 
  FOURTH EXPANSION PREMISES    

2



--------------------------------------------------------------------------------



 



         
 
  EXPIRATION DATE:   September 30, 2010, to be coterminous with the Term
 
       
 
  LANDLORD’S
CONSTRUCTION
REPRESENTATIVE:   Michael Schumacher
 
       
 
  TENANT’S CONSTRUCTION    
 
  REPRESENTATIVE:   David Mann and Steven Wasserman, either of whom individually
may act on Tenant’s behalf.
 
       
 
  BROKER:   McCall & Almy
One Post Office Square, 37th Floor
Boston, Massachusetts 02109

3.   ANNUAL FIXED RENT.       (A) With respect to the Existing Premises, Annual
Fixed Rent shall be paid as currently provided in the Lease.       (B) With
respect to the Fourth Expansion Premises A, Annual Fixed Rent for the Fourth
Expansion Premises A shall be payable as follows:

(i) Commencing on the Fourth Expansion Premises A Rent Commencement Date and
continuing through and including September 2008 (plus the partial month, if any,
immediately following the Fourth Expansion Premises A Rent Commencement Date) at
the annual rate of Eight Hundred and Thirty Three Thousand Nine Hundred and
Eighty Two 50/100 Dollars ($833,982.50) (being the product of (i) $32.50 and
(ii) the Rentable Floor Area of the Fourth Expansion Premises A (being 25,661
square feet));
(ii) During the next twelve (12) calendar months of the Term, at the annual rate
of Eight Hundred and Fifty Nine Thousand Six Hundred and Forty Three 50/100
Dollars ($859,643.50) (being the product of (i) $33.50 and (ii) the Rentable
Floor Area of the Fourth Expansion Premises A); and
(iii) Thereafter and continuing through the expiration of the Term, at the
annual rate of Eight Hundred and Eighty Five Thousand Three Hundred and Four
50/100 Dollars ($885,304.50) (being the product of (i) $34.50 and (ii) the
Rentable Floor Area of the Fourth Expansion Premises A).

3



--------------------------------------------------------------------------------



 



    (C) With respect to the Fourth Expansion Premises B, Annual Fixed Rent for
the Fourth Expansion Premises B shall be payable as follows:

(i) Commencing on the Fourth Expansion Premises B Rent Commencement Date and
continuing and continuing through and including September 2008 (plus the partial
month, if any, immediately following the Fourth Expansion Premises B Rent
Commencement Date) at the annual rate of Sixty Nine Thousand Nine Hundred and
Fifty Seven 00/100 Dollars ($69,957.00) (being the product of (i) $27.00 and
(ii) the Rentable Floor Area of the Fourth Expansion Premises B (being 2,591
square feet));
(ii) During the next twelve (12) calendar months of the Term, at the annual rate
of Seventy Two Thousand Five Hundred and Forty Eight 00/100 Dollars ($72,548.00)
(being the product of (i) $28.00 and (ii) the Rentable Floor Area of the Fourth
Expansion Premises B); and
(iii) Thereafter and continuing through the expiration of the Term, at the
annual rate of Seventy Five Thousand One Hundred and Thirty Nine 00/100 Dollars
($75,139.00) (being the product of (i) $29.00 and (ii) the Rentable Floor Area
of the Fourth Expansion Premises B).

4.   Effective as of the Fourth Expansion Premises Commencement Date and
continuing through the expiration of the Term, the following definitions are
hereby added to the REFERENCE DATA in Section 1.1 of the Lease:

     
NUMBER OF PARKING PRIVILEGES FOR THE
FOURTH EXPANSION PREMISES:
  Beginning on the Fourth Expansion Premises Commencement Date, there shall be
added additional privileges for parking ninety nine (99) automobiles,
twenty-eight (28) of which are located in the garage below the Building, and
seventy-one (71) of which will be located on the outdoor surface lot.
 
   
RENTABLE FLOOR AREA OF THE FOURTH
EXPANSION
PREMISES A:
  25,661 square feet.
 
   
RENTABLE FLOOR AREA OF THE FOURTH
EXPANSION
PREMISES B:
  2,591 square feet.

5.   OPERATING EXPENSES.

4



--------------------------------------------------------------------------------



 



    (A) Existing Premises. For purposes of calculating Tenant’s payments for
Operating Expenses for the Existing Premises pursuant to Section 2.6 of the
Lease, the definition of “Base Operating Expenses” shall be unchanged.       (B)
Fourth Expansion Premises. In addition to the payments referenced in Section
5(A) above, Tenant shall pay Operating Expenses for the Fourth Expansion
Premises to be calculated as follows: For purposes of calculating Tenant’s
payments for Operating Expenses for the Fourth Expansion Premises pursuant to
Section 2.6 of the Lease for that portion of the Term on and after the Fourth
Expansion Premises Commencement Date, with respect to the Fourth Expansion
Premises only, the definition of “Base Operating Expenses” shall be:

         
 
  BASE OPERATING EXPENSES:   Landlord’s Operating Expenses (as defined in
Section 2.6 of the Lease) for calendar year 2008 being January 1, 2008 through
December 31, 2008.

    (C) Notwithstanding the foregoing or any provision hereof to the contrary,
Tenant shall not be obligated to pay any of Landlord’s Operating Expenses
allocable to the Fourth Expansion Premises for any period prior to January 1,
2009.   6.   REAL ESTATE TAXES.       (A) Existing Premises. For purposes of
calculating Tenant’s payments for real estate taxes for the Existing Premises
pursuant to Section 2.7 of the Lease, the definition of “Base Taxes” shall be
unchanged.       (B) Fourth Expansion Premises. In addition to the payments
referenced in Section 6(A) above, Tenant shall pay real estate taxes for the
Fourth Expansion Premises to be calculated as follows: For purposes of
calculating Tenant’s payments for real estate taxes for the Fourth Expansion
Premises pursuant to Section 2.7 of the Lease for that portion of the Term on
and after the Fourth Expansion Premises Commencement Date, with respect to the
Fourth Expansion Premises only, the definition of “Base Taxes” shall be:

         
 
     BASE TAXES:   Landlord’s Tax Expenses (as defined in Section 2.7 of the
Lease) for fiscal tax year 2008 being July 1, 2007 through June 30, 2008.

    (C)Notwithstanding the foregoing or any provision hereof to the contrary,
Tenant shall not be obligated to pay any of Landlord’s Tax Expenses allocable to
the Fourth Expansion Premises for any period prior to July 1, 2008.

5



--------------------------------------------------------------------------------



 



7.0   Condition of the Fourth Expansion Premises. Tenant shall accept the Fourth
Expansion Premises in its “AS-IS” condition without any obligation on the
Landlord’s part to perform any additions, alterations, improvements, demolition
or other work therein or pertaining thereto or to install or connect any of
Tenant’s telephone or other communications equipment or systems or to provide
any allowance, except as provided below. Notwithstanding the foregoing, Landlord
represents and warrants that as of the Fourth Expansion Premises Commencement
Date, the HVAC system and all other building systems serving the Fourth
Expansion Premises (excluding all of the supplemental systems serving the
existing data center located in the Fourth Expansion Premises A) will be in good
order, condition and repair. Notwithstanding the foregoing, in the event that a
supplemental system serving the above-referenced data center also serves (in
common with the data center) some other portion of the Fourth Expansion Premises
(hereinafter, the “non-data center portion of the Fourth Expansion Premises”),
the Landlord will be responsible for putting such supplemental system in good
order, condition and repair only with respect to its ability to serve the
non-data center portion of the Fourth Expansion Premises, and Landlord shall
have no obligation or liability in connection with the ability of said
supplemental systems to serve the data center.   7.1   Fourth Expansion Premises
Work       (A) Tenant, at its sole cost and expense, shall perform all work
necessary to prepare the Fourth Expansion Premises for Tenant’s occupancy (the
“Fourth Expansion Premises Work”). Landlord acknowledges that it has approved
the work described on the schematic plans attached hereto as Exhibit B (the
“Tenant’s Schematic Plans”). The Fourth Expansion Premises Work shall be
performed in accordance with plans and specifications prepared by an architect,
licensed by the Commonwealth of Massachusetts and reasonably approved by
Landlord (the “Fourth Expansion Premises Architect”), such plans and
specifications to be subject to the reasonable approval of the Landlord, but
Landlord may not disapprove of matters shown on and consistent with the Tenant’s
Schematic Plans. Without limiting the generality of the foregoing, Tenant shall
have the right to use Visnick & Caulfield Associates, Inc. as the Fourth
Expansion Premises Architect for the Fourth Expansion Premises Work. Tenant
shall submit to Landlord, a detailed floor plan layout together with working
drawings for the Fourth Expansion Premises Work to prepare the Fourth Expansion
Premises for Tenant’s occupancy. Such floor plan layout and working drawings
(the “Fourth Expansion Premises Plans”) shall contain at least the information
required by, and shall conform to the requirements of, Exhibit B to the Third
Amendment. Provided that the Fourth Expansion Premises Plans contain at least
the information required by, and conform to the requirements of, said Exhibit B,
Landlord’s approval of the Fourth Expansion Premises Plans shall not be
unreasonably withheld or delayed (said approval to be given within five
(5) business days of Landlord’s receipt of three (3) copies of such plans and
specifications); however, Landlord’s determination of matters relating to
aesthetic issues relating to alterations or changes which are visible outside
the Premises shall be in Landlord’s sole discretion. If

6



--------------------------------------------------------------------------------



 



    Landlord disapproves of any Fourth Expansion Premises Plans, then Tenant
shall promptly have the Fourth Expansion Premises Plans revised by the Fourth
Expansion Premises Architect to incorporate all objections and conditions
presented by Landlord and shall resubmit such plans to Landlord no later than
seven (7) days after Landlord has submitted to Tenant its objections and
conditions. Such process shall be followed until the Fourth Expansion Premises
Plans shall have been approved by the Landlord without objection or condition.  
    (B) Once the Fourth Expansion Premises Plans have been approved by Landlord,
Tenant, at its sole cost and expense, shall promptly, and with all due
diligence, perform the Fourth Expansion Premises Work as set forth on the Fourth
Expansion Premises Plans, and, in connection therewith, Tenant shall obtain all
necessary governmental permits and approvals for the Fourth Expansion Premises
Work.   7.2   Quality and Performance of Work       All of the Fourth Expansion
Premises Work shall be performed strictly in accordance with Section 3.3 of the
Lease. Tenant shall have the Fourth Expansion Premises Work performed by
contractors, reasonably approved by Landlord, which contractors shall provide to
Landlord such insurance as the Landlord may reasonably require. Without limiting
the generality of the foregoing, and subject to all applicable terms and
conditions of the Lease, Tenant shall have the right to use Majestic
Construction, Inc., as the general contractor for the Fourth Expansion Premises
Work. Landlord shall have the right to provide such reasonable rules and
regulations relative to the performance of the Fourth Expansion Premises Work
and any other work which the Tenant may perform under this Lease and Tenant
shall abide by all such reasonable rules and regulations and shall cause all of
its contractors to so abide including, without limitation, payment for the costs
of using Building services. It shall be Tenant’s obligation to obtain a
certificate of occupancy or other like governmental approval for the use and
occupancy of the Fourth Expansion Premises to the extent required by law, and
Tenant shall not occupy the Fourth Expansion Premises for the conduct of
business until and unless it has obtained such approval and has submitted to
Landlord a copy of the same. Additionally, Tenant shall provide waivers of lien
from all of Tenant’s general contractors, subcontractors and suppliers
performing work of Five Thousand and 00/100 Dollars or more, in the aggregate,
in the recordable forms attached to the Third Amendment as Exhibit D. Tenant
shall also prepare and submit to Landlord promptly after the Fourth Expansion
Premises Work is substantially complete a set of as-built plans in both print
and electronic forms showing the work performed by Tenant to the Premises. To
the extent the same may be shown in the as-built plans prepared for Tenant from
its existing vendor, such plans shall include, without limitation, any wiring or
cabling installed by Tenant or Tenant’s contractor for Tenant’s computer,
telephone and other communication systems. For purposes hereof, the Fourth
Expansion Premises Work shall be considered “substantially complete” when the
Fourth Expansion Premises Work is complete except

7



--------------------------------------------------------------------------------



 



    for items of work and adjustment of equipment and fixtures which can be
completed after occupancy thereof has been taken without causing substantial
interference with Tenant’s use of the Premises for its business purposes (i.e.
so-called “punch list” items) and when Tenant has obtained authorization from
the applicable governmental authority, to the extent required by Legal
Requirements, for the occupancy and use by Tenant of the Fourth Expansion
Premises. Within thirty (30) days after receipt of an invoice from Landlord,
Tenant shall pay to Landlord, as Additional Rent, an amount equal to the sum of
(i) third party expenses incurred by Landlord to review any elements of the
Fourth Expansion Premises Plans and the Fourth Expansion Premises Work that may
affect the structure of the Building, and (ii) third party expenses incurred by
Landlord to review the Fourth Expansion Premises Plans and the Fourth Expansion
Premises Work of which Tenant has received advance notice and which Tenant, in
its commercially reasonable determination, has approved. All of the Fourth
Expansion Premises Work shall be coordinated with any work being performed by or
for Landlord and in such manner as to maintain harmonious labor relations. Each
party may inspect the work of the other at reasonable times and shall promptly
give notice of observed defects. Each party authorizes the other to rely in
connection with design and construction upon approval and other actions on the
party’s behalf by any Construction Representative of the party named above or
any person hereafter designated in substitution or addition by notice to the
party relying. Tenant acknowledges that Tenant is acting for its own benefit and
account and that Tenant will not be acting as Landlord’s agent in performing any
the Fourth Expansion Premises Work, accordingly, no contractor, subcontractor or
supplier shall have a right to lien Landlord’s interest in the Property in
connection with any work.   7.3   Special Allowance       Landlord shall provide
to Tenant a special allowance equal to the sum of (a) the product of (i) $12.50
and (ii) the Rentable Floor Area of the Fourth Expansion Premises plus (b) Five
Thousand and 00/100 Dollars (collectively, the “Fourth Expansion Premises Tenant
Allowance”). The Fourth Expansion Premises Tenant Allowance shall be used and
applied by Tenant solely on account of the cost of associated architect’s fees,
construction supervision and construction of Fourth Expansion Premises Work,
provided, however, Tenant may use and apply a portion of the Fourth Expansion
Premises Tenant Allowance on account of Tenant’s so-called “soft costs” related
to the Fourth Expansion Premises Work (including, supervisory and construction
management fees, and the cost of wiring and cabling), in an amount not to exceed
the product of (x) $1.00 and (y) the Rentable Floor Area of the Fourth Expansion
Premises. Provided that the Tenant (i) has completed all of such Fourth
Expansion Premises Work in accordance with the terms of the Lease, has paid for
all of such Fourth Expansion Premises Work in full and has delivered to Landlord
lien waivers as required by Section 7.2 herein, (ii) has executed the
Commencement Date Agreement in the form annexed to the Third Amendment as
Exhibit C, (iii) has delivered to Landlord its certificate specifying the cost
of such Fourth Expansion Premises Work and all contractors, subcontractors and
supplies involved with the Fourth Expansion Premises Work, together with
evidence of such cost in the form of

8



--------------------------------------------------------------------------------



 



    paid invoices, receipts and the like, (iv) has satisfied the requirements of
(i) through (iii) above and made request for such payment on or before the date
that is three hundred and sixty five (365) days after the Fourth Expansion
Premises Commencement Date, (v) is not otherwise in default (beyond applicable
notice and cure periods) under the Lease, and (vi) there are no liens (unless
bonded to the reasonable satisfaction of Landlord) against Tenant’s interest in
the Lease or against the Building or the Site arising out of the Fourth
Expansion Premises Work or any litigation in which Tenant is a party, then
within thirty (30) days after the satisfaction of the foregoing conditions, the
Landlord shall pay to the Tenant the lesser of the amount of such costs so
certified (the “Fourth Expansion Premises Certified Costs”) or the amount of the
Fourth Expansion Premises Tenant Allowance. For the purposes hereof, the cost to
be so reimbursed by Landlord shall include the cost of leasehold improvements
but not the cost of any of Tenant’s personal property, trade fixtures or trade
equipment or any so-called soft costs, except as expressly permitted above.
Notwithstanding the foregoing, Landlord shall be under no obligation to apply
any portion of the Fourth Expansion Premises Tenant Allowance for any purposes
other than as provided in this Section 7.3, nor shall Landlord be deemed to have
assumed any obligations, in whole or in part, of Tenant to any contractors,
subcontractors, suppliers, workers or materialmen. Further, except as provided
in this Section 7.3, the Fourth Expansion Premises Tenant Allowance shall only
be applied towards the cost of leasehold improvements and in no event shall
Landlord be required to make application of any portion of the Fourth Expansion
Premises Tenant Allowance towards Tenant’s personal property, trade fixtures or
moving expenses or on account of any supervisory fees, overhead, management fees
or other payments to Tenant, or any partner or affiliate of Tenant. In the event
that such cost of the Fourth Expansion Premises Work and the other costs for
which Tenant is permitted to seek reimbursement above are less than the Fourth
Expansion Premises Tenant Allowance, Tenant shall not be entitled to any payment
or credit nor shall there be any application of the same toward Annual Fixed
Rent or Additional Rent owed by Tenant under the Lease. Landlord shall be
entitled to deduct from the Fourth Expansion Premises Tenant Allowance an amount
equal to the sum of (i) third party expenses incurred by Landlord to review any
elements of the Fourth Expansion Premises Plans and the Fourth Expansion
Premises Work that may affect the structure of the Building, and (ii) third
party expenses incurred by Landlord to review the Fourth Expansion Premises
Plans and the Fourth Expansion Premises Work of which Tenant has received
advance notice and which Tenant, in its commercially reasonable determination,
has approved.   7.4   Possession.       Landlord shall deliver possession of the
Fourth Expansion Premises to Tenant on the Fourth Expansion Premises
Commencement Date, vacant, broom clean and in the condition required in
Section 7.0 above.   8.   Tenant Generator. Notwithstanding anything contained
in the Lease to the contrary, and subject to all terms and conditions of the
Lease, including, without limitation, Section

9



--------------------------------------------------------------------------------



 



    3.3, Tenant, at its sole cost and expense, shall be permitted to install one
emergency back-up generator on the Site in a location to be determined by
Landlord in its sole discretion: (i) with Landlord’s prior written consent as to
the particular specifications (including, without limitation, size) and manner
of installation and connection of the generator, which consent may be granted or
withheld in Landlord’s sole discretion, (ii) if Tenant has obtained all
necessary permits, licenses, approvals, special permits and other governmental
authorizations required therefor, (iii) for the purpose of Tenant’s conduct of
the Permitted Uses within the Premises, (iv) provided Tenant maintains any such
generator in a good working order and condition throughout the Term, and
(v) subject to such further conditions of installation, operation, maintenance,
repair, or removal which Landlord may determine, in Landlord’s sole discretion,
are warranted following Landlord’s review of Tenant’s plans and specifications.
      Tenant, at Tenant’s expense, shall repair any damage to the Site and the
Building (including the Premises) resulting from the installation, operation,
maintenance, repair, or removal of the generator. Upon the expiration or earlier
termination of the Term, notwithstanding any provision to the contrary contained
in the Lease, Tenant, at Tenant’s sole cost and expense, shall be obligated to
remove the generator and all related wires, cables, conduits and associated
equipment used or installed in connection with the installation and operation of
the generator, and restore the Site and the Building (including the Premises) to
its condition prior to the installation thereof. Failure to remove and restore
as required herein shall be deemed an automatic Event of Default by Tenant
without further notice or grace period to Tenant.       In no event shall the
installation, operation, maintenance, repair, or removal of the generator
interfere with the use or occupancy of the Buildings by any tenant or by others
entitled thereto and Tenant shall be solely responsible for obtaining and
maintaining in full force and effect such permits, licenses, approvals, special
permits and other governmental authorizations, if any, as shall be required for
the installation, maintenance, operation, lease and/or license of the generator
by applicable Legal Requirement and the failure or inability of Tenant to obtain
any such permits, licenses, approvals, special permits and other governmental
authorization shall in no way (i) constitute a default of Landlord, (ii) give
Tenant any right to an abatement, offset or other reduction in Annual Fixed
Rent, Additional Rent or other charges payable under this Lease or (iii) give
Tenant any right to terminate this Lease.       Tenant shall have no rights to
license, sublease, assign or otherwise transfer its rights to install and use
the generator on the Site (other than to an assignee or subtenant permitted
under Section 5.6.1 of the Lease), Landlord hereby reserving the right (at its
sole discretion) to install and to permit others to install, use and maintain
generators and similar installations on the Site.

10



--------------------------------------------------------------------------------



 



9.   Effective as of the Fourth Expansion Premises Commencement Date and
continuing through the expiration of the Term, clause (iii) of the last sentence
of Section 5.6.1.1 of the Lease (as amended) is hereby deleted and the following
language is substituted therefor: “(iii) in no event shall there exist more than
eight (8) partial subleases at any one time during the Term,” and a new clause
(v) shall be added after clause (iv) as follows: “and (v) in no event shall
Tenant sublease all or any portion of the Fourth Expansion Premises A to more
than two (2) subtenants and in no event shall Tenant sublease all or any portion
of the Fourth Expansion Premises B to more than one (1) subtenant.” Further, the
clause in (iv) that reads “in no event shall the rentable floor area of any
subleased premises be less than 3,000 square feet” shall not apply to a sublease
of the Fourth Expansion Premises B.   10.   Effective as of the Fourth Expansion
Premises Commencement Date and continuing through the expiration of the Term,
the following notice address shall be added to the third paragraph of
Section 8.12 after the words “with a copy to”: “Paul Jakubowski, Wilmer Cutler
Pickering Hale & Dorr LLP, 60 State Street, Boston, Massachusetts 02109” and the
following notice address shall be deleted: “Thomas Durkin, Esq., Lucash, Gesmer
& Updegrove LLP, 40 Broad Street, Boston, MA 02109.”   11.   Brokers.       (A)
Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Fourth Amendment other than the Broker
referenced above; and in the event any claim is made against Landlord relative
to dealings by Tenant with brokers other than the Broker, Tenant shall defend
the claim against Landlord with counsel of Tenant’s selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.       (B) Landlord warrants and represents that Landlord
has not dealt with any broker in connection with the consummation of this Fourth
Amendment other than the Broker referenced above; and in the event any claim is
made against Tenant relative to dealings by Landlord with brokers other than the
Broker, Landlord shall defend the claim against Tenant with counsel of
Landlord’s selection and save harmless and indemnify Tenant on account of loss,
cost or damage which may arise by reason of such claim. Landlord agrees that it
shall be solely responsible for the payment of brokerage commissions due to the
Broker referenced above in accordance with a separate commission agreement.  
12.   Landlord warrants and represents that the execution of this Fourth
Amendment does not require the prior approval of Teachers Insurance and Annuity
Association of America or any other lender holding a security interest at the
Building.   13.   Right of First Offer.

11



--------------------------------------------------------------------------------



 



    As of the date hereof, certain space on the third floor of the Building is
leased to parties other than Tenant (the “Existing Tenants”) through one or more
leases with Landlord. Such existing leases and the terms thereof, including, but
not limited to, the original terms thereof, options to extend the terms thereof,
any expansion options and any amendments thereto are hereinafter called the
“Existing Leases.” Subject to the Existing Leases and the rights of the Existing
Tenants thereunder, and subject to Landlord’s right, in its sole and absolute
discretion, to extend the term of any of the Existing Leases or enter into new
leases with any of the Existing Tenants for all or any portion of the space on
the third floor of the Building (regardless of whether the Existing Leases
provide to the Existing Tenants any such right to extend or enter into such new
leases), all of which rights are prior to the rights of Tenant under this
Section, and provided that at the time any such space (the “Available Space”)
becomes “available for reletting” (it being agreed that Landlord shall have the
right to determine when the Available Space is “available for reletting” in its
sole and absolute discretion, but that in no event shall Landlord determine that
any Available Space is available for reletting more than twelve (12) months
prior to the expiration or earlier termination of the existing lease of the
Available Space) (i) no “Event of Default” (as defined in Section 7.1 of the
Lease) exists and there have been no more than two (2) Events of Default during
the Term, (ii) Tenant has not assigned this Lease or sublet all or any portion
of the exterior window lined portion of the Premises (other than an assignment
or subletting permitted under Section 5.6.1 of the Lease), and (iii) this Lease
is still in full force and effect, then Landlord agrees not to enter into a
lease or leases to relet all or any portion of such Available Space without
first giving to Tenant an opportunity to lease such space for the Annual Market
Rent (as hereinafter defined). The Annual Market Rent shall be the annual fair
market rent for the Available Space as of the date when the same becomes so
available for reletting and shall be determined by Landlord in its sole and
absolute discretion. When such Available Space becomes available for reletting,
Landlord shall notify Tenant of the availability of the Available Space and
shall advise Tenant of the Annual Market Rent and other business terms upon
which Landlord is willing to lease the Available Space (“Landlord’s Offer
Notice”). If Tenant wishes to exercise Tenant’s right of first offer, Tenant
shall do so, if at all, by giving Landlord notice of Tenant’s desire to lease
the entire amount of such Available Space (it being agreed that Tenant has no
right to lease less than the entire amount of the Available Space which is so
available) on the terms provided herein within fifteen (15) days after receipt
of Landlord’s Offer Notice, time being of the essence. If Tenant shall give such
notice the same shall constitute an agreement to enter into an instrument in
writing to lease such Available Space within thirty (30) days thereafter upon
all of the same terms and conditions in the Lease except for the provisions of
this Section, the Annual Fixed Rent which shall be equal to the Annual Market
Rent as quoted by Landlord, such other business terms set forth in Landlord’s
Offer Notice as aforesaid and those provisions which are inappropriate to the
business agreement. If Tenant shall not so exercise such right within such
period, time being of the essence in respect of such exercise, except as set
forth below, Tenant shall have no further right of

12



--------------------------------------------------------------------------------



 



    first offer hereunder with respect to such Available Space and Landlord
shall be free to enter into a lease or leases of such Available Space or
portions thereof with another prospective tenant or tenants upon terms and
conditions as Landlord shall in its sole and absolute discretion determine,
which terms may include rights or options to extend the term or to expand the
size of the premises under such lease or leases, provided, however, (i) if
Landlord proposes to lease the Available Space at an annual fixed rent that is
less than ninety percent (90%) of the Annual Market Rent contained in Landlord’s
Offer Notice, or (ii) if Landlord leases the Available Space with such tenant or
tenants and the term of the applicable lease or leases expires prior to
expiration of the Term of this Lease, then the terms of this Section shall
continue to apply to such Available Space.       If Tenant shall exercise any
such right of first offer and if, thereafter, the then occupant of the Available
Space with respect to which Tenant shall have so exercised such right wrongfully
fails to deliver possession of such Available Space at the time when its tenancy
is scheduled to expire, commencement of the term of Tenant’s occupancy and lease
of such Available Space, and Tenant’s obligations to pay rent under the Lease
shall, in the event of such holding over by such occupant, be deferred until
possession of the Available Space is delivered to Tenant and Landlord shall use
reasonable efforts and due diligence (which shall be limited to the commencement
and prosecution thereafter of eviction proceedings but which shall not require
the taking of any appeal) to evict such occupant from such Available Space and
to deliver possession of such Available Space to Tenant as soon as may be
practicable. The failure of the then occupant of the Available Space to so
vacate shall not constitute a default or breach by Landlord and shall not give
Tenant any right to terminate the Lease, this Fourth Amendment or its acceptance
of the offer to lease the Available Space contained in Landlord’s Offer Notice,
or to deduct from, offset against or withhold Annual Fixed Rent, Additional Rent
or other charges due under the Lease or this Fourth Amendment (or any portions
thereof), except as expressly provided in the next sentence of this Section and
except that, as stated above, commencement of the term of Tenant’s occupancy and
lease of such Available Space, and Tenant’s obligations to pay rent under the
Lease shall, in the event of such holding over by such occupant, be deferred
until possession of the Available Space is delivered to Tenant. If Landlord
shall have failed to provide Tenant with such access and sole occupancy to the
Available Space on or before the date that is ninety (90) days after the
proposed commencement date of the term for the Available Space as set forth in
Landlord’s Offer Notice (the “Outside Delivery Date”) (which date shall be
extended automatically for such periods of time as Landlord is prevented from
providing the same by reason of Force Majeure (it being agreed said Force
Majeure shall not include delay attributable to any existing tenant’s wrongful
failure to deliver possession of the Available Space, as more particularly
described above) or any act or failure to act of Tenant which interferes with
Landlord’s ability to provide such access, without limiting Landlord’s other
rights on account thereof), Tenant shall have the right to revoke its acceptance
of Landlord’s offer to lease the Available Space contained in Landlord’s Offer
Notice, by giving notice to Landlord of Tenant’s desire to do so before such
access

13



--------------------------------------------------------------------------------



 



    is provided to Tenant within the time period from the Outside Delivery Date
(as so extended) until the date which is thirty (30) days subsequent to the
Outside Delivery Date (as so extended); and, upon the giving of such notice,
Tenant’s acceptance of Landlord’s offer shall be deemed revoked and Tenant shall
be deemed to have declined to exercise its right of first offer with respect to
the Available Space, without further liability or obligation on the part of
either party unless, within thirty (30) days after receipt of such notice,
Landlord provides such access to Tenant; and such right of revocation shall be
Tenant’s sole and exclusive remedy for Landlord’s failure to provide access
within such time.   14.   Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.   15.   Except as herein amended the Lease shall
remain unchanged and in full force and effect. All references to the “Lease”
shall be deemed to be references to the Lease as herein amended.

[Signature page to follow.]

14



--------------------------------------------------------------------------------



 



    EXECUTED as a sealed instrument as of the date and year first above written.

                  WITNESS:           LANDLORD:
BOSTON PROPERTIES LIMITED
PARTNERSHIP
 
               
 
          By:   BOSTON PROPERTIES, INC.,
 
              Its general partner
 
               
/s/ Jason Fivek
      By   /s/ David C. Provost              
 
          Name   David C. Provost
 
               
 
          Title   Senior Vice President
 
               
 
                ATTEST:           TENANT:             CONSTANT CONTACT, INC.
 
               
By /s/ Robert P. Nault
  By   /s/ Gail F. Goodman
 
           
Name Robert P. Nault
  Name   Gail F. Goodman
Title SECRETARY or
  Title   PRESIDENT or          (ASSISTANT SECRETARY)           (VICE PRESIDENT)
 
              HEREUNTO DULY AUTHORIZED
 
               
 
          By   /s/ David Mann
 
               
 
          Name   David Mann
 
          Title   TREASURER or
 
              (ASSISTANT TREASURER)
 
              HEREUNTO DULY AUTHORIZED

(CORPORATE SEAL)

15



--------------------------------------------------------------------------------



 



EXHIBIT A
Plan of Fourth Expansion Premises
[Graphic]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Tenant’s Schematic Plans
[Graphic]

 